DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          WAYNE TREACY,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-2627

                         [November 14, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Timothy L. Bailey,
Judge; L.T. Case No. 10-6720CF10A.

  Wayne Treacy, Indiantown, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Hart v. State, 246 So. 3d 417 (Fla. 4th DCA 2018).

GROSS, TAYLOR and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.